In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Skelos, J.), dated January 6, 2004, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The findings of the defendants’ examining neurologist were insufficient to establish a prima facie case in their favor (see Meiheng Qu v Doshna, 12 AD3d 578 [2004]; Rodriguez v J & K Taxi, Inc., 12 AD3d 434 [2004]). Under these circumstances, it *652is unnecessary to consider the sufficiency of the plaintiff’s opposition to the defendant’s motion (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Boland v Dig Am., 277 AD2d 337, 338 [2000]; Mariaca-Olmos v Mizrhy, 226 AD2d 437, 438 [1996]).
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment. Cozier, J.P., S. Miller, Santucci and Fisher, JJ., concur.